                                                                                      FILED
                                                                             2019 Apr-01 PM 03:31
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ABEL OKBAY WELDEGABR,                   )
                                        )
      Petitioner,                       )
                                        )
v.                                      )   Case No.: 4:19-cv-00130-ACA-JHE
                                        )
UNITED STATES ATTORNEY                  )
GENERAL, et al.,                        )
                                        )
      Respondents.

                         MEMORANDUM OPINION

      On March 8, 2019, the magistrate judge entered a report and

recommendation (doc. 6), recommending that the court grant the government’s

motion to dismiss (doc. 5) and dismiss as moot Abel Okbay Weldegabr’s 28

U.S.C. § 2241 petition for writ of habeas corpus. The time to file objections has

passed and the court has received no objections. The court has considered the

entire file in this action, together with the report and recommendation, and has

reached an independent conclusion that the report and recommendation is due to be

accepted and adopted.

      Accordingly, the court hereby ACCEPTS and ADOPTS the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The court WILL GRANT the government’s motion to dismiss and WILL
DISMISS the petition for writ of habeas corpus WITHOUT PREJUDICE. The

court will enter a separate order consistent with this memorandum opinion.

      DONE and ORDERED this April 1, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                           2
